 

Exhibit 10.1

 



 

[English translation from the original Russian language document]

 

GENERAL AGREEMENT No. TR-0672

on General Conditions of Financing against Assignment

of Monetary Claim (Factoring) within Russia

 

the city of St. Petersburg September 19, 2012

  

OTKRITOE AKTSIONERNOE OBSCHESTVO "ALFA-BANK", OGRN (Principal State Registration
Number) 1027700067328, hereinafter referred to as the "Financial Agent",
represented by Deputy Director for Clients Relations of OAO "ALFA-BANK" Mr. A.G.
Sokolov, acting under Power of attorney №5/2046D dated 04.06.2012, on the one
hand, and TOT MONEY LLC (Principal State Registration Number 1127746225540),
hereinafter referred to as the "Client", represented by General Director Ts.Kh.
Katsaev, acting under the Charter, on the other hand, together hereinafter
referred to as the "Parties", entered into this Agreement as follows.

 

1. Terms and Definitions

 

Unless otherwise is specified in this Agreement, the following definitions of
basic terms shall be applied:

Debtor (Debitor) — a legal entity - the Russian Federation resident to which the
Client supplies goods (works or services), monetary claims to whom are passed by
the Client to the Financial Agent under the conditions specified in this
Agreement;

Monetary Claim — the Client's monetary claims to the Debtor arising from the
Contract, including those assigned by the Client to the Financial Agent as a
security of fulfillment of the Client's obligations to the Financial Agent to
repay the amounts of financing, payment of remuneration (commission) of the
Financial Agent and other obligations of the Client under this Agreement on the
terms and in the procedure specified in this Agreement and Supplemental
Agreements to this Agreement;

Contract — a contract of sale and purchase (supply) of goods, a contract for
performance of works, a contract of compensated rendering of services or any
other contract between the Client and the Debtor and supplemental agreements
thereto;

Financing Limit — the maximum amount of the Financing established by the
Financial Agent, and within which the Financial Agent shall finance the Client
against the monetary claims assigned to the Financial Agent;

"Alfa-Client On-line'' System — a part of the corporate information system of
the Financial Agent designed for remote servicing of the Client using the
Internet, which provides, inter alia, preparation, transmission, reception,
processing of electronic documents transmitted by the Client to the Financial
Agent;

Factoring (factoring operations) — operations, according to which the Client
shall assign to the Financial Agent monetary claims to a third party
(hereinafter referred to as the Debtor) arising from supply of goods by the
Client (performance of works or rendering of services) to the Debtor, and the
Financial Agent shall provide the Client with monetary funds (financing) under
the conditions and procedures specified in this Agreement and supplemental
agreements to this Agreement and provide the following services:

a) tracking the current state of monetary claims to the Debtor and monitoring
the timeliness of payment (the administration of accounts receivable);

b) other financial services related to the cash requirements.

Financing — monetary funds provided by the Financial Agent of the Client on a
reverse and repayment basis and against assignment of monetary claims of the
Client to the Debtor (the Debitor). The Financial Agent provides financing only
in case of signing by the Parties of appropriate supplemental agreements to this
Agreement, defining the conditions and procedure for payment of the Financing;

Bar Code — a set of linear two-dimensional symbols printed on the document of
supply, used for automatic identification of the principal details of shipping
documents. The standard of the information contained in the bar code is
determined by the Financial Agent.

 

2. Subject of Agreement

 

2.1. The subject of this Agreement is the fulfillment of factoring operations
within Russia, according to which the Client shall assign to the Financial Agent
receivables to the Debtors for payment of goods supplied by the Client
(performed works or rendered services) arising out of contracts providing for
deferred payment, and the Financial Agent shall provide to the Client monetary
funds (financing) against the assigned monetary claims within the limits of
financing under the conditions specified in this Agreement and supplemental
agreements thereto, and provide the Client with services of tracking the current
status of accounts receivable, monitoring the timeliness of payment, providing
other services in accordance with addendums to this Agreement.

 

  The Financial Agent The Client     /s/ Sokolov     /s/ Katsaev      

 

 

 

 

General Agreement № TR-_____ on General Conditions of Financing against
Assignment of Monetary Claims (Factoring) within Russia

 2.2. The assignment of monetary claims under this Agreement is to secure the
performance of the Client's obligations to the Financial Agent for repayment of
the amounts of financing, payment of remuneration of the Financial Agent and
other obligations of the Client under this Agreement.

2.3. In accordance with this Agreement the Financial Agent undertakes to provide
financing against the assignment of monetary claims to certain Debtors which at
the moment of assignment have not been fulfilled by the Debtors.

The maturity of monetary claims to the Debtors assigned by the Client to the
Financial Agent shall not exceed the term of this Agreement.

Information about the Debtors and the details of the Contracts shall be
specified in supplemental agreements to this Agreement. The existence of a
monetary claim is also confirmed by documents transmitted by the Client to the
Financial Agent in accordance with this Agreement and allow to identify the
Monetary Claim.

2.4. Any monetary claim of the Client to any of the Debtors shall be transferred
to the Financial Agent at the time of transferring by the Client to the
Financial Agent of the documents referred to in Paragraph 4.1 of this Agreement,
provided that the Client has outstanding obligations to the Financial Agent to
repay the amount of financing provided by the Financial Agent against the
assignment of any monetary claims.

If at the date of receiving and transferring of documents in respect of any
monetary claims the Client has no outstanding obligations to the Financial Agent
to repay the amount of financing provided by the Financial Agent for the
assignment of any monetary claims, than such monetary claims shall be
transferred to the Financial Agent on the date of payment to the Client of the
amount of financing against the assignment of the respective monetary claim.

Simultaneously with the assignment of the monetary claim for payment of goods
(works / services) under the Contract all the rights to enforce the assigned
Monetary Claim, as well as other rights related to the Monetary Claim, including
the right to unpaid interest for the unauthorized use of other persons' monetary
funds or other sanctions for failure to perform or improper performance of
obligations under the assigned claims (fines, penalties), and the rights to
secure obligations under the assigned monetary claims and rights of the
beneficiary in all possible claims insurance claims of the Client related to the
Contract, shall be transferred to the Financial Agent.

If additional procedures are required for transfer of the mentioned rights to
the Financial Agent, the Client agrees to properly arrange the procedure of
transferring these rights to the Financial Agent.

2.5. In addition to the security referred to in Paragraph 2.2 of this Agreement,
the proper execution of the Client's obligations under this Agreement is also
secured with:

- Surety of Joint Stock Company «SAT & Company», implemented with the Guarantee
Agreement № TR-0672/p1 of September 19, 2012.

 

3. Establishing the Financing Limits to the Client in respect of the Debtor

 

3.1. For establishing the Financing Limit by the Financial Agent, the Client
shall provide the following documents:

- duly certified copy of the Contract between the Client and the Debtor with all
addendums and supplements;

- accounting and financial reporting of the Client for the last reporting period
certified by the territorial tax authority;

- the transcript of the Client's accounts receivable;

- notice on the new buyer of goods (works, services);

- other documents that may be required by the Financial Agent for determining
the conditions of financing.

3.2. The Financial Agent shall establish a limit of financing of the Client in
respect of each of the Debtors on the basis of the analysis of the documents
provided by the Client mentioned in Paragraph 3.1 of this Agreement and other
information held by the Financial Agent. The Financial Agent shall notify the
Client by letter or by fax within two business days from the date of the
establishment or modification on the amount of the Financing Limit of the Client
established in respect of each of the Client's Debtors.

The payments under this Agreement shall be made in rubles.

3.3. The Financing Limits shall be set in respect of the Client's Debtors in
Russian rubles. Payment of the Financing to the Client shall be effected in
Russian rubles. If the monetary claim being assigned by the Client is
denominated in foreign currency, the financing against the assignment of such
claim shall be effected by the Financial Agent in rubles at the exchange rate of
the respective currency set by the Bank of Russia on the day of provision of
financing.

3.4. The maximum size of the aggregate limit of financing under this Agreement
shall not exceed 300,000,000.00 (Three hundred million 00/100) Russian rubles.

3.5. The Financing shall be paid and repaid in accordance with this Agreement
and the Supplementary Agreements thereto.

 

4. Rights and Obligations of the Client. Guarantees and Representations of the
Client

 

4.1. As goods (works or services) are supplied to the Debtor, the Client shall
within 7 (Seven) working days from the date of supply of goods (works or
services, hereinafter also - the "supply") to transfer to the Financial Agent
one copy of all documents relating to the supply of goods (works, services)
furnished in accordance with applicable laws or customs of trade:

- originals or duly certified copies of the commodity-transport documents
(invoices, bills of lading, certificates of reception and transmission, etc.);

 

  The Financial Agent The Client     /s/ Sokolov     /s/ Katsaev      

 

2(9)

 

 

General Agreement № TR-_____ on General Conditions of Financing against
Assignment of Monetary Claims (Factoring) within Russia

 - an original proforma-invoice (invoice), as well as other documents requested
by the Financial Agent.

One of the transferred documents signed by the Debtor shall include confirmation
of receipt by the Debtor (the carrier in accordance with the Contract) of goods
(service) or acceptance by the Debtor of the results of work in the amount of
the assigned monetary claim.

Transfer and reception of the abovementioned documents which allow to identify
the money claim shall be performed according to the Register compiled in the
form in accordance with Annex No. 2 to this Agreement, in 2 copies (one copy for
each of the Parties), on which marks on the provision of documents by the Client
and receiving of them by the Financial Agent shall be made.

Simultaneously with the abovementioned documents the Client shall transfer to
the Financial Agent a notice on the assignment of monetary claims (in the form
of Appendix No. 1 to the Agreement) signed by the Debtor, which is done by the
Client in favor of the Financial Agent (if such notice had not been sent to the
Financial Agent before). In case the Client does not notify the Debtor of the
assignment of monetary claims, it may be sent by the Debtor by the Financial
Agent.

The Client agrees to specify the Financial Agent's payment details in all
original invoices.

In case the payment details are entered in the shipping documents, the Client
shall specify in these documents the Financial Agent's payment details.

The Financial Agent shall have the right to deny financing against the
assignment of monetary claims in respect of which the Client did not provide
properly executed documents.

4.2. If the assigned monetary claim is declared invalid, then the Client within
5 (five) working days from the date of the claim of the Financial Agent shall
return to the Financial Agent received financing as well as to pay all fees
(commissions) and other amounts due to the Financial Agent in accordance with
this Agreement.

4.3. The Clients undertakes in advance (before signing) to agree with the
Financial Agent the forms of Contracts with Debtor, additions and amendments
thereto, as well as other documents referred to in paragraph 4.1 of this
Agreement. Certified copies of signed contracts, and amendments thereto, the
Client shall provide to the Financial Agent within five (5) working days.

4.4. The Client undertakes to the Financial Agent to repay the amount of
financing, to pay the fee of the Financial Agent and other fees in the manner
and within the deadlines established in this Agreement and its Supplementary
Agreements. In this case the amounts paid by the Debtors as receivables assigned
to the Financing Agent shall be set off against the execution of monetary
liabilities of the Client under this Agreement. The Client undertakes to ensure
proper performance of its obligations under the Contracts to the Debtors.

4.5. If the Financial Agent paid the financing to the Client, and the Debtor
reduced payment under the Contract, or declares his intention to reduce the
amount of the payment by the amount of sanctions arising from the failure of the
Contract by the Client in the amount of value of returned goods or other
conditions stipulated by the Contract or by law, the Client shall, within 5
(Five) working days after the Financial agent sends a notification on the
abovementioned event, to transfer as a repayment of appropriate financing and
payment of remuneration to the Financing Agent an amount by which the Debtor
reduced the payment under the assigned monetary claim.

4.6. The Client agrees to immediately notify the Financial Agent on the returned
shipments of goods (refusal to accept the results of works, rendered services)
with the reasons, and within 5 (five) working days from the date of the return
to pass to the Financial Agent the way-bill or other document evidencing the
return of the goods (a refuse to accept the result of work).

4.7. The Client shall promptly notify the Financial Agent about any information
that has become known to him about adverse circumstances, substantially
increasing the risk in respect of the solvency of the Debtors, or increasing the
risk of default by any Debtor of the monetary claim assigned to the Financial
Agent, including:

- about negative circumstances in respect of the solvency of Debtors that can
adversely affect the execution of the assigned claim;

- about events where the Debtor for any reason, disputes the validity of the
Contract or any of its terms or the size of its liabilities under the Contract;

- about events where the rights of third parties are declared in relation to the
assigned claim or its security;

- about all other changes of legal and/or economic nature, related either to the
Client or to the Debtor, influencing the performance of obligations that are the
subject of the Agreement, even in cases where the changes affect only some
obligations or relationship with some Debtors.

This information shall be reported by the Client to the Financial Agent orally
by telephone immediately and in writing (by fax, e-mail or by courier) including
copies of relevant documents no later than the day following the day on which
this information became known to the Client.

4.8. The Client agrees on a quarterly basis, no later than 3 (Three) working
days from the date of delivery of documents to the tax authority to provide the
Financial Agent with copies of the following of documents with a mark of tax
authority, certified by the director and the seal of the Client:

- balance sheet (form No. 1);

- profit and loss statement (form No. 2);

- transcript of accounts receivable and other documents that allow, in
accordance with the regulatory requirements of the Bank of Russia to reclassify
the financial standing of the Client.

 

  The Financial Agent The Client     /s/ Sokolov     /s/ Katsaev       

 

3(9)

 

 

General Agreement № TR-_____ on General Conditions of Financing against
Assignment of Monetary Claims (Factoring) within Russia

 4.9. In the event of a dispute between the Debtor and the Financial Agent for
issues related to the implementation by the Financial Agent of its rights under
the assigned monetary claims, the Client shall within 3 (Three) working days
from the date of the relevant request of the Financial Agent to provide the
Financial Agent with all necessary documents, which it has or can obtain and
provide all the information which it knows or can get, that can contribute to
settlement of the dispute.

4.10. The Client provides the Financial Agent with assistance in possible
repayment under the assigned claims at the expense of security of the Debtor's
obligations under the Contract. The Client shall promptly transmit to the
Financial Agent copies of relevant documents, which it exchanges with the
Debtor, and that may have a significant impact on the performance of the
Debtor's obligations to the Financial Agent, within 3 (three) working days after
the sending or receipt of such documents.

4.11. Payments of the Debtors under the monetary claims assigned to the
Financial Agent, received mistakenly directly by the Client, shall be
transferred by the Client within 2 (Two) working days from the date of transfer
of funds on the Client's account, as repayment of the respective monetary claim,
executed by the Debtor, to the Financing Agent's account which payment details
are specified in Paragraph 12.1 of this Agreement. If the monetary claim against
the Debtor was not financed, the Client undertakes to transfer to the Financial
Agent due remuneration (commission) for services actually rendered for
administration of accounts receivable and within 3 (Three) working days from the
date of receipt of payment send to the Financial Agent a written notice of no
claims to the Debtor in respect of the payment under the mentioned monetary
claim.

4.12. In the event of non-payment in full by the Debtor of the monetary claim
assigned to the Financing Agent covered by the terms of this Agreement within 42
(forty two) days beyond the due date of payment under the Contract, provided
that financial assets received by the Financial Agent from the Debtor are not
sufficient to repay the amount of financing provided under the assignment of
this Monetary Claim, remuneration of the Financial Agent and other obligations
of the Client secured by assignment of the monetary claim, the Client
responsible for any failure to perform by the Debtor money claims pursuant to
Paragraph 6.4 of this Agreement, shall within 3 (Three) working days after the
expiration of the aforesaid period, as the repayment of the respective monetary
claims, unfulfilled or improperly executed by the Debtor transfer to the account
of the Financial Agent payment details of which are specified in Paragraph 12.1
of this Agreement, the rest of the amount not received from the Debtor under the
assigned monetary claim amount.

At that the Financial Agent shall be considered as assigned back the appropriate
balance of the Monetary Claim, settled by the Client in accordance with the
terms of the first subparagraph of this paragraph, in the amount equal to the
amount of repayment, including the security related to this balance of the
Monetary Claim. The balance of the respective Monetary Claim, settled by the
Client in accordance with the terms of the first subparagraph of this paragraph
shall be considered to be the assigned back to the Client at the moment of
receipt of the Client's payment as a settlement of the Monetary Claim balance.
The Financial Agent at the Client's request shall return the documents
previously received from the Client that identify a monetary claim under the
documents reception and transfer act. The obligation to send to the Debtor a
notice of reverse assignment shall be performed back by the Client.

4.13. The Client shall be entitled to transfer the appropriate amount of the
Financial Agent for the unperformed or improperly executed by Debtor money
claims before the deadline specified in Paragraph 4.12 of this Agreement.

4.14. In the event that the monetary claim assigned to the Financial Agent is
paid, but the incoming payment (s) is (are) not sufficient to repay the Client's
debt under provided financing and commissions payable to the Financial Agent
under the claim, the Client shall within 5 (Five) working days from receipt of
payment under the assigned monetary claim to pay to the Financing Agent the
balance between the amount of debt of the Client to the Financial Agent and the
amount actually received under the monetary claim.

4.15. The Client undertakes to return the countersigned act, in accordance with
Paragraph 5.2 of this Agreement, no later than 3 (three) working days from the
date of its receipt by the Financial Agent.

4.16. The Client may submit to the Financial Agent queries about current status
of its relationship with the Debtors, transferred to the factoring service, and
request copies of documents that contain information directly relating to the
execution of this Agreement.

4.17. The Client may apply to the Financial Agent asking to change the Financing
Limit in respect of any Debtors transferred for factoring services.

4.18. The Client may refuse to transfer to the Financial Agent monetary claims
to all the Debtors, if the Client notify in writing the Financial Agent of the
intention to refuse the transfer monetary claims writing. The Client continues
to pay all its obligations under the monetary claims transferred before.

4.19. If any amount paid (including the amounts by means of debiting by the
Financial agent without additional orders (accept) of the Client) or collect as
a debt repayment to the Financial agent under this Agreement is less than the
amount due to the Financial agent for repayment in full, this amount is used in
the following order:

1) first, to pay the costs of the Financial agent to obtain the performance;

2) second, to the payment of remuneration (commission) of the Financial Agent

3) third, to repay the debt to repay the amounts of funding;

4) fourth, to pay the amount of a penalty (fine, penalty);

5) fifth, for the payment of any other sums due to the Financial agent of the
present Agreement.

 

  The Financial Agent The Client     /s/ Sokolov     /s/ Katsaev       

 

4(9)

 

 

General Agreement № TR-_____ on General Conditions of Financing against
Assignment of Monetary Claims (Factoring) within Russia

 If the Financial agent has the claims relating to the same queue, the other
made with the Client’s contracts (agreements) order of maturity of such
indebtedness under this Agreement and any other agreement (contract) is
determined by the Financial agent alone.

4.20. The Client hereby certifies financial agent and ensures that the date of
this Agreement, the date of grant of any funding under this Agreement:

4.20.1. the Client is a duly incorporated legal entity, acting in accordance
with the legislation of the Russian Federation;

4.20.2. the Client respected the corporate procedures necessary to enter into
this Agreement;

4.20.3. this Agreement on behalf of the Client is signed by a person who is duly
authorized to perform such acts;

4.20.4. entering into this Agreement and performing its terms will not break and
will not lead to a breach of statutory documents, any provision of the
legislation of the Russian Federation or any agreement or instrument to which a
party to the Client;

4.20.5. there are no circumstances that may restrict, prohibit or otherwise have
a material adverse effect on the performance of obligations by the Client under
this Agreement.

 

5. Rights and obligations of the Financial Agent

 

5.1. Upon receipt full or partial payment of monetary claims from the Debtor to
the account of the Financial Agent which payment details are specified in
Paragraph 12.1 of this Agreement, and obtaining the payment document (payment
order, etc.) by the Financial Agent, the Financial Agent no later than the next
working day shall send to the Client's account specified in Paragraph 12.2 of
this Agreement, the remainder of the payment amount, received from the Debtor
minus the Financing Agent's remuneration, the amount of financing provided
against the appropriate assignment of monetary claims, and other amounts that
the Financial Agent may withhold in accordance with this Agreement.

5.2. At the Client's request the Financial Agent shall send to the Client all
information available to the Financial Agent concerning the execution of this
Agreement and allowing the Client to monitor the status of the relationship with
the Financial Agent and the Debtor, transferred to the factoring service.
Quarterly, not later than 7th business day of the month following the last month
of the quarter, a reconciliation shall be made the results of which are
reflected in the reconciliation act.

5.3. Unless otherwise established by this Agreement or the supplemental
agreement of the Parties, all costs related to filing a claim by the Financial
Agent for the conduct of the court proceedings on the fact of non-payment on
time assigned his monetary claims, is the financial agent. If in the course of
the trial will be set following circumstances:

- deliberate actions (inaction) of the Client, the Client's employees;

- inconsistency of the Contract to the legislation of the Russian Federation,
which resulted in the recognition thereof invalid (not concluded);

- debt cancellation under the Contract with the Debtor;

- non-fulfillment or improper fulfillment by the Client its obligations to the
Debtor;

- invalidity of the assigned monetary claims,

the Client shall reimburse the Financial Agent all expenses incurred according
to invoice issued by the Financial Agents, as well as the applicable VAT.

5.4. The Financial Agent shall be entitled to establish and change of Financing
Limit of the Client.

5.5. If the Financing Limit is not set in respect of any Debtor of the Client,
it is considered to be zero.

5.6. In the event that any Monetary Claim initially exceeding the original
Financing Limit is under the financing limit after payments effected by the
Debtor, and term of payment of this claim under the Contract has not expired,
the Financial Agent provides financing in accordance with the terms of the
Agreement.

5.7. The Financing Agent shall not be liable to pay the financing to the Client,
if the period of payment of monetary claims by the Debtor under the Contract, is
the same as occurred before the date of receipt from the Client of the complete
set of documents relevant to the supply of and information about the respective
Debtor.

5.8. The Financial Agent may apply any measures that do not contradict the
current legislation, and to reach agreements with the Debtors of the Client, as
well as with third parties as it deems appropriate in order to receive payment
under the Contract. In this case the Financial Agent shall take into account the
financial interests of the Client and inform the Client on such measures. The
Client agrees to reimburse the Financial Agent documented reasonable costs under
the agreements reached with third parties for payment of Monetary Claim, and
also applicable of VAT.

5.9. The Financial Agent has a right to demand the provision of accounting and
other documents of the Client for checking received proforma-invoices and other
documents confirming performance by the Clients the obligations under the
Contract.

5.10. The Client requests the Financial Agent to write off without additional
orders (acceptance) of the Client from the Client's current accounts in currency
of the Russian Federation opened and also to be opened by the Client in the
future in the Financial Agent, monetary funds in the amount of any unsettled
liabilities of the Client under this Contract.

The Client acknowledges that the order of the Financial Agent set out in this
paragraph 5.10 is the acceptance by the Client of any claim of the Financial
Agent to withdraw funds from current accounts of the Client in accordance with
this Agreement (pre-acceptance of this).

 

  The Financial Agent The Client     /s/ Sokolov     /s/ Katsaev        

 

5(9)

 

 

General Agreement № TR-_____ on General Conditions of Financing against
Assignment of Monetary Claims (Factoring) within Russia

In the absence or insufficiency of monetary funds in the current accounts of the
Client, opened in the Financial Agent in the currency of the Russian Federation,
and in the presence of current accounts in foreign currency, the Client agrees
to issue and up to the full performance of its obligations under this Agreement
not to revoke the order to the Financial Agent to sell foreign currency from the
Client's current accounts in foreign currency under conditions of the Financial
Agent, and credit earnings to the Client's current account in the currency of
the Russian Federation for the debiting by the Financial Agent in accordance
with this Agreement, also the Client agrees to provide financial documents to
the Financial Agent needed to sell this foreign currency and make appropriate
supplemental agreements to contracts of bank accounts with the Financial Agent.
[In addition to the Client account in rubles, and also the current account in a
foreign currency, the Client must sign a financial agent of a separate agreement
to additional bank accounts in foreign currency on the order of sale of foreign
exchange for the replenishment of the Client 'account in rubles to is exposed to
the payment by the Financial agent].

5.10.1. The client provides the financial agent of the right to deduct without
additional orders (accept) the Client on the basis of payment by the Financial
Agent with the Client's current account in the currency of the Russian
Federation, opened, and in the future with other banks (hereinafter - the
"service bank"), the funds in the amount of any default by the Client hereunder.

In order to implement the financial agent to withdraw funds from the Client's
current account established by this Agreement, the Client shall:

- Not later than three (3) working days from the date of opening an account in a
bank serving written notice to the fiscal agent, said details of the account;

- Set in the agreement with the servicing bank to the full performance of its
obligations hereunder shall not revoke the right of the Financial Agent to debit
funds from the Client's current account in the currency of the Russian
Federation on the basis of payment by the Financial Agent, and the servicing
bank to issue in advance and to the complete fulfillment of their obligations
hereunder shall not revoke the acceptance of payment by the Financial agent,
including by the Financial agent corresponding to conclude a tripartite
agreement between the financial agent, the Client and maintain the bank;

- In the absence or insufficiency of funds in the Client's current account in
the currency of the Russian Federation, which is open to the servicing bank, and
with the settlement of foreign currency accounts opened by the Client in a
servicing bank, issues, and to the complete fulfillment of its obligations
hereunder shall not revoke the order servicing bank to sell foreign currency
with Client's current account in foreign currency under the servicing bank and
credited with proceeds to the account of the Client in the currency of the
financial agent for cancellation in accordance with this Agreement, including,
Client agrees to provide the servicing bank documents required to sell such
foreign currency as well as to make appropriate additional agreement to the bank
account with the account bank and, by the Financial agent, the tripartite
agreement between the Financial agent to the Client and maintain the bank.

5.11. The Financial Agent shall notify the Client not later than 3 (three)
working days before the end of the period specified in Paragraph 4.12 of this
Agreement, on the obligation of the Client to make payment in accordance with
Paragraph 4.12 of this Agreement. The notification is made in writing (by mail
or fax).

5.12. The Financial Agent, having received from the Client monetary funds in
consideration for fulfillment of the obligations in accordance with Paragraph
4.12 of this Agreement no later than the next business day, shall send to the
Client's account the remainder of the payment amount minus its fees, financing,
and other amounts that the Financial Agent shall be entitled to retain in
accordance with this Agreement.

5.13. The Financial Agent shall be entitled till the expiration of the periods
specified in Paragraphs 4.12, 4.14 of this Agreement, require the Client to
repay the debt in respect of provided financing and payment of commissions on
monetary claims due to the Financial Agent, the maturity of which according the
Contract have occurred, and/or terminate this Agreement unilaterally, upon the
occurrence of any of the following events:

a) in violation by the Client of any obligations under this Agreement and
supplemental agreements thereto, including the obligations set out in Section 4
of this Agreement;

b) the commencement (or renewal) of court proceedings against the Client or
raising a claim against the Client for payment of taxes or fees, or commencement
in respect of the Client the proceedings related to the tax, or an
administrative offense, which may result of deteriorating financial standing of
the Client;

c) seizure of the Client's property;

d) identification of false or incomplete information provided by the Client
Financial Agent in accordance with this Agreement;

e) initiation of proceedings for compulsory liquidation or insolvency
(bankruptcy) of the Client;

f) reorganization or voluntary liquidation of the Client without a prior written
notice to the Financial Agent;

g) termination or modification without a written notice to the Financial Agent
of the type of activity of the Client carried out on the date of signing this
Agreement;

h) indictment of the Borrower's general director(s) as a defendant in a criminal
case;

i) the transfer of property by the Client without the Financial Agent's prior
written consent into mortgage, lease, trust management, as well as the
encumbrance of assets of the Client in other ways;

j) significant changes in the Client's corporate bodies (the change of CEO, the
Board of Directors (Supervisory Board) and other bodies);

k) violation by the Client of the conditions of other contracts and other
agreements concluded between the Client and the Financial Agent;

 

  The Financial Agent The Client     /s/ Sokolov     /s/ Katsaev       

 

6(9)

 

 

General Agreement № TR-_____ on General Conditions of Financing against
Assignment of Monetary Claims (Factoring) within Russia

  l) the occurrence of the circumstances listed in paragraphs "b", "c", "d",
"e", "s", this paragraph in respect of the Guarantor (s) under the Contract (s)
guarantee, signed (ies) in the enforcement of client's obligations under this
Agreement

m) the occurrence of the circumstances listed in paragraphs "b", "c", "d", "g"
of this paragraph with respect to any of the debtor

n) the termination of the contract (s) guarantee, the prisoner (s) to secure the
performance of the Client's obligations under this Agreement;

o) in the event of arrears for more than five (5) working days to the existing
loan products provided by OJSC "Alfa-Bank" in favor of the Client, OOO
"RM-Invest" (St. Petersburg) (BIN 5067847074246), SC "SAT & Company
»(Kazakhstan) (RNN 600700233440)."

5.14. The Financial Agent may refuse to make payments of financing and/or not to
accept for servicing under this Agreement money claims to the Debtors assigned
by the Client for up to 90 (ninety) calendar days in case of nonperformance or
improper performance by the Client of the obligations under this Agreement.

5.15. In case of failure or improper performance of obligations by the Client
under this Agreement, the Financial Agent may terminate this agreement
unilaterally by means of the unilateral renunciation of its performance by
giving the Client a written notice at least 90 (ninety) calendar days. Upon
termination of this Agreement the Client's obligations do not cease and are
valid until they are fulfilled properly by the Client.

5.16. The Financial Agent shall have the right to refuse to accept money from
the Client money claims to all or specified Debtors, if the Financial Agent less
than 30 (thirty) calendar days before the date of the refusal notify the Client
in writing of the intention to refuse to accept such claims. At that the
Financial Agent continues to perform all its obligations under the money claims
transferred earlier.

5.17. In the case of full or partial non-payment by the Debtor of delivered
goods (services, works) under the monetary claims assigned to the Financial
Agent and financed within the period prescribed by the Contract, the Financial
Agent shall be entitled to repayment of financing previously paid to the Client,
related to the abovementioned monetary claim, as well as retention by the
Financial Agent's remuneration on account of the Debtor's payments due on other
supplies.

 

6. Responsibilites of the Parties

 

6.1. The Client is responsible for the validity of all monetary claims, assigned
in accordance with this Agreement, the ability to transfer and the absence of
objection related to them.

Money claim is considered to be not valid, in particular, in the following
cases:

- in the event that the Contract, under which the monetary claim appeared, void;

- if the money claim ceased before its transition to the Financial Agent;

- in case of nonperformance or improper performance by the Client of its
obligations under the relevant Contract, which is the basis of non-performance
or improper performance of the assigned monetary claim and the presence of the
Debtor's other objections, legally allowing the latter not to fulfill a monetary
claim, including related to non-compliance of the Contract form and the
invalidity of the documents submitted by the Client to the Financial Agent in
accordance with Paragraph 4.1.this Agreement;

-in the event that the monetary claim ceases after its transition to the
Financial Agent by offsetting counterclaims of the Debtor;

- the Client at the time of the assignment was not the owner of a monetary
claim, including in connection with assignment thereof according to the
previously signed agreement, as well as other events where the Client has no
right to transfer the monetary claim;

- in the event that the monetary claim ceases in connection with the termination
of the Contract for any reason.

If the monetary claim assigned by the Client to the Financial Agent, will be
null and void, and if there are other circumstances in connection with which the
Debtor may not fulfill the monetary claim, the Client agrees to reimburse the
Financial Agent the amounts of financing in the order provided in Paragraph 4.2
of this Agreement .

6.2. The Financial Agent shall have the right to refuse to pay the financing to
the Client on account of monetary claim to the particular Debtor, if the Debtor
fails to perform or improperly performs its obligations under the Contract,
including effecting the payments not within the terms stipulated by the
Contract, disputes its payment obligations, as well as in the events referred to
in Paragraph 6.1 of this Agreement. The date of the refusal of the Financial
Agent to pay the financing is the date of receipt of the Debtor's written notice
of objections and protests, or termination of the Debtor's obligations under the
Contract by means of offset the oncoming uniform monetary claim. In case of the
abovementioned circumstances after the transfer of the financing by the
Financial Agent to the Client, the Client agrees to reimburse the Financial
Agent previously the financing paid earlier and pay to the Financial Agent the
remuneration within 3 (three) working days from the date of the giving the
Financial Agent's notice to the Client.

6.3. In the event of delayed payment by the Client of any sums due to the
Financial Agent under this contract, the Financial Agent may demand payment of a
penalty (fine) in the amount of 0.2% (zero and two tenth percent) (excluding
VAT) of the outstanding amount for each day of delay.

6.4. The Client shall be responsible for any failure of the Debtor to perform
all monetary claims assigned by the Client in favor of the Financial Agent under
this Agreement.

 

  The Financial Agent The Client     /s/ Sokolov     /s/ Katsaev      

 

7(9)

 

 

General Agreement № TR-_____ on General Conditions of Financing against
Assignment of Monetary Claims (Factoring) within Russia

 6.5. The responsibility of the Client shall apply to all Debtors of all
monetary claims, against which the Financial Agent paid by the financing.

6.6. In the event of full or partial non-payment by the Debtor of the monetary
claims that are not financed, the Financial Agent shall not be liable to the
Client for transferring of payments due to the Client.

 

7. Circumstances of Insuperable Force (Force Majeure)

 

7.1. The Parties shall not be responsible for the partial or complete default of
its obligations under this Agreement if such failure is due to the influence of
extreme and unavoidable circumstances under the given conditions (force
majeure). Such circumstances, in particular, include: flood, fire, earthquake,
war, and the establishment by law of the Russian Federation, a stay of execution
of obligations (a moratorium).

7.2. Upon occurrence the circumstances referred to in Paragraph 7.1 of this
Agreement, a Party not later than 3 (three) business days shall notify about
them in writing to the other Party. The notice must contain information about
the nature of the circumstances, an assessment of their impact on the
performance of obligations under this Agreement and be confirmed by the state
organization.

 

8. Financial Agent's Remuneration

 

8.1. For providing financing and other services under this Agreement, the Client
shall pay to the Financial Agent remuneration (commission) in the amount
specified in the Supplementary Agreement No. 3 dated "____" ________ 2012 to
this Agreement.

 

9. Assignment of Claims under this Agreement

 

9.1. The Client's rights to claim under this Agreement may be assigned to third
parties only with the written consent of the Financial Agent.

9.2. The Financial Agent has the right to a subsequent assignment of monetary
claims to third parties without the consent of the Client.

 

10. Resolution of Disputes

 

10.1. Any disputes, controversies or claims arising out of this Agreement or in
connection thereto be settled by the Parties by means of negotiation. In the
absence of agreement, the dispute between the Parties shall be considered by the
Commercial Court of the city of Moscow.

 

11. Final Provisions

 

11.1. This Agreement shall come into force from the date of its signing and is
valid until December 5, 2013 (inclusive). Expiration of this Agreement shall
result in termination of liabilities of the Financial Agent. With respect to the
Client this Agreement is valid until the Client fulfills its obligations under
this Agreement.

11.2. This Agreement shall be governed by Chapter 43 of the Civil Code of the
Russian Federation.

11.3. This Agreement may be terminated unilaterally on grounds provided for in
this Agreement or the legislation of the Russian Federation, or by agreement of
the Parties.

11.4. Upon termination of this Agreement, the Parties undertake to make all
payments on previous Financing and the assigned monetary claims.

11.5. All addendums and changes to this Agreement are shall made in writing.

11.6. Except as otherwise provided in this Agreement or a separate agreement of
the Parties, with the view of execution of this Agreement the Parties may
provide each other with the necessary information in writing, as well as by fax.

If the document was provided by fax, the Party which has provided it, undertakes
to provide the original or a duly certified copy of the document no later than 3
(three) working days from the date of fax transmission, while in case of
discrepancy of statements submitted by fax and the original copy of the relevant
document, the content of the original shall prevail.

11.7. The invalidity of any provision of this Agreement shall not entail the
invalidity of the remaining provisions of this Agreement.

11.8. Each Party undertakes to maintain the confidentiality of information
received from another Party in connection with the execution of this Agreement.

11.9. In cases and order determined by the laws of the Russian Federation, the
information to be disclosed is not classified as confidential in terms of this
Agreement.

 

  The Financial Agent The Client     /s/ Sokolov     /s/ Katsaev         

 

8(9)

 

 

General Agreement № TR-_____ on General Conditions of Financing against
Assignment of Monetary Claims (Factoring) within Russia



11.10. All addendums and supplemental agreements hereto are an integral part of
this Agreement.

11.11. This Agreement is made in triplicate, with equal validity, of which two
copies are for the Financial Agent and one copy is for the Client.

 

12. Addresses and details of the Parties:

 

12.1 The Financial Agent   12.2. The Client

OAO "ALFA-BANK"

OGRN (Principal State Registration Number) 1027700067328

INN (Taxpayer Identification Number) 7728168971, KPP (Tax Registration Reason
Code) 775001001

Registered office: 107078, the city of Moscow,

ul, Kalanchevskaya, dom 27

Address for correspondence: 107078, the city of Moscow, ul. Mashy Poryvaevoy,
dom 9

correspondent account No. 30101810200000000593

in OPERU in Moscow GTU of the Bank of Russia

BIC (Banc Identification Code) 044525593

Account ________________________

tel. / fax: +7 (495) 620-91-91

 

TOT MONEY LLC

OGRN 1127746225540

INN 7714868349, KPP 771401001

Registered office: 127220, Moscow, ul.1 Kvesisskaya th, 9,

Mailing address: 127220, Moscow, ul.1 Kvesisskaya th, 9,

p/c 40702810602720000110,

in DO "Kutuzovskiy" of OAO "Alfa-Bank"

c / a 30101810200000000593

BIC 044525593,

Tel.:  8-903-007-19-19

 

13. SIGNATURES OF THE PARTIES

 

THE FINANCIAL AGENT THE CLIENT

Deputy Director of Customer Service

Branch of the "St. Petersburg"

OJSC "Alfa-Bank"

General director of TOT MONEY LLC /s/ Sokolov (A.G. Sokolov) /s/ Katsaev (Ts.Kh.
Katsaev)

 

  The Financial Agent The Client           /s/ Katsaev        

 

9(9)

 

 



 

[English translation from the original Russian language document]

 

APPENDIX No. 1

to the General Agreement № TR-0672

on General Conditions of Financing against Assignment

of Monetary Claims (Factoring) within Russia

dated September 19, 2012

To be issued on the letterhead

 

{name of the Client} {position of the debtor's head} «___» ___________________
No. ______________ {name of the Debtor}
{name of the debtor's head} date

 

This is to inform you that TOT MONEY Limited liability company (hereinafter -
the "Supplier" or the "Contractor") and OTKRITOE AKTSIONERNOE OBSCHESTVO
"ALFA-BANK" (hereinafter - the "Financial Agent") entered into a General
Agreement № TR-0672 of _______ __, 2012 was on General Conditions of Financing
against Assignment of Monetary Claims (Factoring) within Russia (hereinafter -
the "General Agreement"). The rights and obligations of the parties under this
agreement shall be governed by Chapter 43 of the Civil Code of the Russian
Federation.

Under the terms of the General Agreement the Supplier assigns to the Financial
Agents the monetary claims the maturity of which has not occurred, as well as
monetary claims that shall arise after the date of this notice (future monetary
claims), to pay for goods supplied (produced works / rendered services) (as well
as any execution of obligations under them) to ____________________________
(name of Debtor), arising from the Agreement _____________ No. __________ dated
_______ ____, _____ made between TOT MONEY LLC and _______________ (Name of
Debtor) (with all amendments and appendices) (hereinafter – the "Agreement").

In accordance with the General Agreement from now on we ask you to make payments
under the Contract solely to account of the Financial Agent with the following
details:

OAO "ALAFA-BANK", OGRN (Principal State Registration Number) 1027700067328, INN
(Taxpayer Identification Number 7728168971, KPP (Tax Registration Reason Code
775001001,

account No. 61212810300000000779, BIC (Banc Identification Code) 044525593,
correspondent account 30101810200000000593.

In the payment order please make reference to the following: "In payment for
goods/works/services under the contract No. __________ dated ________ ____,
_____, profoma-invoice dated ________ ____, _____ No. ____________ (factoring)".

In accordance with Article 830 of the Civil Code of the Russian Federation
execution of the monetary claim to the Financial Agent in accordance with this
notice shall set free __________________________ (name of Debtor) from the
obligation to TOT MONEY LLC.

This Notice may be withdrawn by us, and its terms cannot be changed without
prior approval of the Financial Agent.

If you have any questions with regard to the order of settlements between us,
you can contact the Division of Factoring of the Financial Agent (tel.
_______________ fax ________________).

 

Sincerely,   {Head of the Client } {Initials, last name} STAMP HERE  

 

Hereby _______________________ (name of the Debtor) expresses its consent to an
assignment by TOT MONEY LLC to the Financial Agent of a monetary claim under the
Agreement No. ________ dated __________ ___, _____, and confirms that from the
moment of the receipt of this Notice is duly notified of the fact of the
assignment.

_________________ (name of debtor) confirms that from the date of receipt of
this Notice the changes to the Agreement No. ________ of "___" ______________,
at frequent amendment of the terms of the order of execution of claims that are
subject to the conclusion of the written consent of the Financial Agent.

 

{Name of Debtor}   {Head of the Debtor } {Initials, last name} STAMP HERE  

 

"THE FORM IS APPROVED"

 

THE FINANCAIL AGENT CL IENT   Deputy Director of Customer Service General
Director of TOT MONEY LLC   Branch of the "St. Petersburg"     OJSC "Alfa-Bank"
   

 

/s/ Sokolov   (A.G. Sokolov)   /s/ Katsaev           (Ts.Kh. Katsaev)  

 

  The Financial Agent The Client           /s/ Katsaev         

 

 

 

 



 

[English translation from the original Russian language document]

 

APPENDIX No. 2

to the General Agreement No. TR-0672

on General Conditions of Financing against Assignment

of Monetary Claims (Factoring) within Russia

dated September 19, 2012

Register of transferred documents

  _______________, 20  

 

The Client – TOT MONEY LLC under the General Agreement № TR-0672 dated _______
___, 2012 on General Conditions of Financing against Assignment of Monetary
Claims (Factoring) within Russia transfers, and the Financial Agent -
OAO"ALFA-BANK" accepts the following documents:

 

No.   Debtor   Date of the
document   Name of the document   Number of document   Amount   Currency        
                                                                               
                                              Total                     

 

Transferred:   Accepted:       On behalf of ОАО «ALFA-BANK»                    
    (signature)   (signature)       STAMP HERE    

 

"THE FORM IS APPROVED"

 

THE FINANCIAL AGENT THE CLIENT

Deputy Director of Customer Service

  Branch of the "St. Petersburg"

OJSC "Alfa-Bank"

General Director

TOT MONEY LLC

/s/ Sokolov (A.G. Sokolov) /s/ Katsaev (Ts.Kh. Katsaev)

 

  The Financial Agent The Client           /s/ Katsaev        

 

 

 

 



 

[English translation from the original Russian language document]

 

SUPPLEMENTARY AGREEMENT No. 1

 

to the General Agreement No. TR-0672 on General Conditions of Financing against
Assignment of Monetary Claim (Factoring) within Russia dated September 19, 2012

on factoring services in the form of

administrative management of accounts receivables



 

the city of St. Petersburg September 19, 2012

 

OTKRITOE AKTSIONERNOE OBSCHESTVO "ALFA-BANK", OGRN (Principal State Registration
Number) 1027700067328, hereinafter referred to as the "Financial Agent",
represented by Deputy Director for Clients Relations of OAO "ALFA-BANK" Mr. A.G.
Sokolov, acting under Power of attorney №5/2046D dated 04.06.2012, on the one
hand, and TOT MONEY LLC (Principal State Registration Number 1127746225540),
hereinafter referred to as the "Client", represented by General Director Mr.
Ts.Kh. Katsaev, acting under the Charter, on the other hand, together
hereinafter referred to as the "Parties", entered into this Supplementary
Agreement to the General Agreement No. TR-0672 on General Conditions of
Financing against Assignment of Monetary Claim (Factoring) within Russia dated
September 19, 2012 (further referred to as the ''General Agreement'') as
follows:

 

1. Subject of Supplementary Agreement

 

1.1. The Financial Agent shall provide to the Client services of tracking the
current state of monetary claims to the Debtors and monitoring the timeliness of
their payments under the General Agreement and the services of the credits
received by the Financial Agent of the Debtors' funds on account of performance
of the Debtors obligations to supply financing of which was not carried out, to
the current account of the Client opened in the Financial Agent (the
administrative management of accounts receivable).

 

2. The Client's Obligations

 

2.1. The Client undertakes within terms set forth in the General Agreement to
transfer to the Financial Agent a complete set of duly completed documents
listed in Paragraph 4.1 of the General Agreement, for all their supplies of
goods (performed work, rendered services) in respect of the Debtors.

2.2. The Client agrees to pay to the Financial Agent the fee (commission) for
the administrative management of accounts receivable in the amount and under
conditions in accordance with the Supplementary Agreement No. 3 dated September
19, 2012 to the General Agreement.

 

3. The rights and obligations of the Financial Agent

 

3.1. The Financial Agent must keep records of the current state of the Monetary
Claims of the Client to the Debtors in respect of monetary claims assigned to
the Financial Agent.

3.2. The Financial Agent on the basis of the analysis of the current state of
monetary claims shall provide the Client with the following information:

- on the supply (works or services), registered by the Financial Agent for the
reporting period;

- on statistics on payments of the Debtors;

- on the transferred amounts of financing;

- on the amounts of commission fee withheld by the Financial Agent from the
Client

This information is provided by the Financial Agent to the Client as the data
update, but not more frequently than once a day in written or electronic form.

3.3. In the event of any the Debtors' delay of payment of monetary claims
submitted by the Client to the Financial Agent, the Financial Agent shall have a
right to send a notice to such Debtor.

The notification shall be made in writing (by mail, fax, or courier) or orally
by telephone within the time frame defined by the Financial Agent.

For receiving monetary funds from Debtors under the monetary claims assigned by
the Client the Financial Agent shall be entitled to perform all actions that do
not contradict the legislation of the Russian Federation.

3.4. In the event that the Client does not pay timely the amounts of
remuneration (commission), specified in Paragraph 2.2 of this Additional
Agreement, the Financial Agent has a right to debit these amounts without
additional orders (acceptance) of the Client from the accounts of the Client.

 

  Financial agent The Client       /s/ Sokolov     /s/ Katsaev  

 

1(2)

 

 

Supplemental Agreement No. 1 to the General Agreement No.  ТР-0672  on General
Conditions of Financing against Assignment of Monetary Claim (Factoring) within
Russia

 

4. Other Terms and Conditions

 

4.1. This Supplementary Agreement shall enter into force upon signing thereof by
the Parties.

4.2. This Supplementary Agreement is an integral part of the General Agreement.
Relationship of the Parties which are not regulated by this Supplementary
Agreement shall be governed by the General Agreement.

4.3. This Supplementary Agreement is executed in triplicate, with equal validity
of each copy, of which two copies are for the Financial Agent and one copy is
for the Client.

 

5. Addresses and Details of the Parties:

 

5.1 The Financial Agent   5.2. The Client

OAO "ALFA-BANK"

OGRN (Principal State Registration Number) 1027700067328

INN (Taxpayer Identification Number) 7728168971, KPP (Tax Registration Reason
Code) 775001001

Registered office: 107078, the city of Moscow,

ul, Kalanchevskaya, dom 27

Address for correspondence: 107078, the city of Moscow, ul. Mashy Poryvaevoy,
dom 9

correspondent account No. 30101810200000000593

in OPERU in Moscow GTU of the Bank of Russia

BIC (Banc Identification Code) 044525593

Account 61212810300000000779

tel./fax: +7 (495) 620-91-91

 

TOT MONEY LLC

OGRN 1127746225540

INN 7714868349, KPP 771401001

Registered office: 127220, Moscow, ul.1 Kvesisskaya th, 9,

Mailing address: 127220, Moscow, ul.1 Kvesisskaya th, 9,

p/c 40702810602720000110,

in DO "Kutuzovskiy" of OAO "Alfa-Bank"

c / a 30101810200000000593

BIC 044525593,

Tel.:  8-903-007-19-19

 

SIGNATURES OF THE PARTIES

 

Financial Agent The Client

Deputy Director for Clients Relations

of the Branch "St. Petersburg"

of OAO "ALFA-BANK"

General director

of TOT MONEY LLC

/s/ Sokolov (A.G. Sokolov) /s/ Katsaev (Ts.Kh. Katsaev) STAMP HERE STAMP HERE

 

2(2)

 

 



 

[English translation from the original Russian language document]

 

Supplemental Agreement No. 2

 

to the General Agreement on General Conditions of Financing against Assignment
of Monetary Claim (Factoring) within Russia No. TR-0672 dated September 19, 2012

on Factoring Services in the Form of Payment of Financing to the Client

 

the city of St. Petersburg  September 19, 2012

 

OTKRITOE AKTSIONERNOE OBSCHESTVO "ALFA-BANK", OGRN (Principal State Registration
Number) 1027700067328, hereinafter referred to as the "Financial Agent",
represented by Deputy Director for Clients Relations of OAO "ALFA-BANK" Mr. A.G.
Sokolov, acting under Power of attorney №5/2046D dated 04.06.2012, on the one
hand, and TOT MONEY LLC (Principal State Registration Number 1127746225540),
hereinafter referred to as the "Client", represented by General Director Mr.
Ts.Kh. Katsaev, acting under the Charter, on the other hand, together
hereinafter referred to as the "Parties", entered into this Supplementary
Agreement to the General Agreement No. TR-0672 on General Conditions of
Financing against Assignment of Monetary Claim (Factoring) within Russia dated
September 19, 2012 (further referred to as the ''General Agreement'') as
follows:

 

1. Subject of Supplementary Agreement

 

1.1. In accordance with the General Agreement entered into between the Parties
the Client shall assign to the Financial Agent monetary claims for payment of
goods (works/services), maturity of which has not come, as well as monetary
claims, which arise in the future, according to the following Contract
(Contracts) with the following Debtor (Debtors).

 

Name and details of the Debtor (the Debtors)

(full firm name, including organizational-legal form, OGRN (Principal State
Registration Number, INN (Taxpayer Identification Number))

Details of the Contract (the Contracts)

(name, number, date of conclusion)

Otkrytoe aktsionernoe obschestvo «Mobilnie TeleSistemi»

(INN 7740000076 OGRN 1027700149124)

Registered address: 109147, Moscow, ul. Marksistskaya, d..4

Actual address: 109147, Moscow, ul. Marksistskaya, d..4

 

1. Agreement D0811373 dated 01.07.2008г.

2. Agreement on Transfer the Rights and Obligations under the Agreement No.
D0811373 dated 01.07.2008, concluded by and between ОАО «Mobilnie TeleSistemi»
and ООО «RM-Invest»

Otkrytoe aktsionernoe obschestvo «MegaFon»

(INN 7812014560 OGRN 1027809169585)

Registered address: 115035, Moscow, ul. Kadashevskaya nab.., d.30

Actual address: 115035, Moscow, ul. Kadashevskaya nab.., d.30

1 Agreement No.СРА-86 dated 01.09.2012

 

1.2. This Supplemental Agreement establishes the conditions and procedure for
payment by the Financial Agent to the Client financing within a specified limit
of financing against monetary claims assigned by the Client to the Debtor
(Debtors) referred to in Paragraph 1.1 of this Supplementary Agreement, and the
order and timing of the return by the Client of the provided financing.

2. Payment of Financing Terms and Conditions

 

2.1. The maximum amount of the aggregate limit of financing is determined by
Paragraph 3.4 of the General Agreement.

2.2. The maximum amount of financing on account of the monetary claim assigned
by the Client to the Debtor, is 80% (Eighty percent) of the amount of Monetary
Claim against assignment of which the payment of funding is effected.

2.3. The financing shall not be applied in respect to the money claims, in
respect of which the Financial Agent did not provide services of administrative
management of accounts receivable.

2.4. The Financial Agent may reduce, suspend or discontinue the payment of
financing against the assignment of monetary claims by the Client in the event
that:

- the Client improperly perform the terms and conditions of the General
Agreement and/or Supplementary Agreements;

- the Debtors improperly perform the terms and conditions of the Contracts
referred to in Paragraph 1.1 of this Supplementary Agreement.

 

the Financial agent the Client   /s/ Sokolov     /s/ Katsaev  

 

1(2)

 

 

Supplemental Agreement No. 1 to the General Agreement No.  ТР-0672  on General
Conditions of Financing against Assignment of Monetary Claim (Factoring) within
Russia

 

3. Order of Payment and Repayment of Financing

 

3.1. The Financing is paid by the Financial Agent in the event of the adequacy
of financing limit for a three 3 (Three) (inclusive) working days from the
moment when the Client provides all necessary documents in accordance with
Paragraph 4.1 of the General Agreement, subject to available financing limit
established to the Client in respect of the particular Debtor.

3.2. The Financial Agent is not liable for failure to comply with the terms
specified in Paragraph 3.1 of this Supplementary Agreement, in the event of
non-compliance by the Client of the terms of provision of the documents
mentioned in Paragraph 4.1 of the General Agreement.

3.3. The amounts received by the Financial Agent in respect of the monetary
claims assigned by the Client shall be credited to the execution of monetary
liabilities of the Client to return the financing provided under the appropriate
assignment of monetary claims and payment of remuneration (commission) of the
Financial Agent.

If the monetary funds received by the Financial Agent are sufficient to
reimburse the amount of financing and commissions, the Client agrees to repay
the amount of financing in full and pay the fee (commission) to the Financial
Agent for the provision of financing according to the terms and in the manner
specified in Paragraph 4.14 of the contract.

In case of violation of the specified terms the Client shall pay to the
Financial Agent interest at a rate prescribed by the General Agreement.

Financial Agent has a right to write-off the debt of the Client in respect of
return of the amounts of financing and payment of remuneration (commission) from
the accounts of the Client without more orders (acceptance) of the Client from
the Client's current accounts.

3.4. The General Agreement establishes events when the Client has the obligation
of early repayment of the provided amount of financing.

3.5. The Client has a right to make early repayment of the amount of financing
and payment of remuneration of the Financial Agent.

3.6. The remuneration (commission) of the Financial Agent for the provision of
Financing is established in accordance with the Supplementary Agreement No. 3
dated September 19, 2012 to the General Agreement.

3.7. The payment of remuneration for the provision of Financing shall not remove
the Client's obligation to pay remuneration for other services to the Financial
Agent, established by other Supplemental Agreements to the General Agreement.

3.8. Terms and procedure of payment of remuneration is determined in the
Supplementary Agreement No. 3 dated September 19, 2012 to the General Agreement.

 

4. Other Terms and Conditions

 

4.1. This Supplementary Agreement shall enter into force upon signing thereof by
the Parties.

4.2. This Supplementary Agreement is an integral part of the General Agreement.
Relationship of the Parties which are not regulated by this Supplementary
Agreement shall be governed by the General Agreement.

4.3. This Supplementary Agreement is executed in triplicate, with equal validity
of each copy, of which two copies are for the Financial Agent and one copy is
for the Client.

 

5. Addresses and Details of the Parties

 

5.1 The Financial Agent   5.2. The Client

OAO "ALFA-BANK"

OGRN (Principal State Registration Number) 1027700067328

INN (Taxpayer Identification Number) 7728168971, KPP (Tax Registration Reason
Code) 775001001

Registered office: 107078, the city of Moscow,

ul, Kalanchevskaya, dom 27

Address for correspondence: 107078, the city of Moscow, ul. Mashy Poryvaevoy,
dom 9

correspondent account No. 30101810200000000593

in OPERU in Moscow GTU of the Bank of Russia

BIC (Banc Identification Code) 044525593

Account 61212810300000000779

tel./fax: +7 (495) 620-91-91

 

TOT MONEY LLC

OGRN 1127746225540

INN 7714868349, KPP 771401001

Registered office: 127220, Moscow, ul.1 Kvesisskaya th, 9,

Mailing address: 127220, Moscow, ul.1 Kvesisskaya th, 9,

p/c 40702810602720000110,

in DO "Kutuzovskiy" of OAO "Alfa-Bank"

c / a 30101810200000000593

BIC 044525593,

Tel.:  8-903-007-19-19

 

SIGNATURES OF THE PARTIES

 

The Financial Agent   The Client

Deputy Director for Clients Relations

of the Branch "St. Petersburg"

of OAO "ALFA-BANK"

 

General director

of TOT MONEY LLC

/s/ Sokolov (A.G. Sokolov)   /s/ Katsaev (Ts.Kh. Katsaev) STAMP HERE   STAMP
HERE

 

2(2)

 

 



 

[English translation from the original Russian language document]

 

Supplemental AGREEMENT № 3

 

to the General Agreement on General Conditions of Financing against Assignment
of Monetary Claim (Factoring) within Russia No. TR-0672 dated September 19, 2012

of the Commission for the Factoring Service

 

the city of St. Petersburg September 19, 2012

 

OTKRITOE AKTSIONERNOE OBSCHESTVO "ALFA-BANK", OGRN (Principal State Registration
Number) 1027700067328, hereinafter referred to as the "Financial Agent",
represented by Deputy Director for Clients Relations of OAO "ALFA-BANK" Mr. A.G.
Sokolov, acting under Power of attorney №5/2046D dated 04.06.2012, on the one
hand, and TOT MONEY LLC (Principal State Registration Number 1127746225540),
hereinafter referred to as the "Client", represented by General Director Mr.
Ts.Kh. Katsaev, acting under the Charter, on the other hand, together
hereinafter referred to as the "Parties", entered into this Supplementary
Agreement to the General Agreement No. TR-0672 on General Conditions of
Financing against Assignment of Monetary Claim (Factoring) within Russia dated
September 19, 2012 (further referred to as the ''General Agreement'') as
follows:

 

1. Subject of the Supplementary Agreement

 

1.1. The subject of this Supplemental Agreement is the order of calculating and
payment by the Client remuneration (commissions) of the Financial Agent under
the General Agreement.

 

2. Remuneration (Commission) for the provision of services for the
administrative management of accounts receivable

 

2.1. For the provision of services for the administrative management of accounts
receivable the Financial Agent shall withhold a fixed remuneration (commission)
for each supply transferred by the Client to the factoring service. The size of
the fixed commission shall be determined in accordance with the following table
No. 1.

 

Table No. 1 "Commission for the administrative management of accounts
receivable"

 

Presence of a bar code in the standard of the Financial Agent on at least one of
the documents submitted for the supply or use of an electronic document with
information about the supply   Type of factoring service of delivery of goods
(works, services), performance of work     without payment of financing   with
payment of financing 1. Does not contains a bar code in the standard of the
Financial Agent   100 rubles   50 rubles 2.Contains a bar code in the standard
of the Financial Agent   20 rubles   10 rubles 3. With the use of an electronic
document with information about the delivery   20 rubles   10 rubles

 

2.2. The commission for the administrative management of accounts receivable in
the presence of a bar code in the standard of the Financial Agent referred to in
Paragraph 2 of Table No. 1 above shall be applied subject to the unconditioned
scanning by means of the Financial Agent's software.

2.3. The commission for the administrative management of accounts receivable
using an electronic document, referred to in Paragraph 3 of Table No. 1 above
shall apply irrespective of whether the bar code in the standard of the
Financial Agent, provided the Client transfers the documents in accordance with
Paragraph 4.1 of the General Agreement, together with information on delivery of
goods electronically in a format agreed by the Financial Agent, and its absolute
reading. The transfer by the Client of the information for the supply of goods
is carried out electronically via secure communication channels with the help of
"Alfa-Client On-line» system in accordance with the terms of the Agreement on
Servicing the clients by means of the "Alfa-Client On-line» system dated May 14,
2012 No. without number.

2.4. Commission for the administrative management of accounts receivable shall
be charged for the period from the date of transfer by the Client in favor of
the Financial Agent of documents certifying the monetary claim to pay for goods
(works, services), according to the Register in accordance with paragraph 4.1 of
the General Agreement until the moment of full payment of a monetary claim, or
until the receipt by the Financial Agent of the Client's written notice
specified in Paragraph 4.11 of the General Agreement, about the absence of
claims against the Debtor on this monetary claim.

 

The Financial Agent The Client   /s/ Sokolov     /s/ Katsaev  

 

1(4)

 

 

Supplemental Agreement No. 1 to the General Agreement No.  ТР-0672  on General
Conditions of Financing against Assignment of Monetary Claim (Factoring) within
Russia

 

3. Remuneration (Commission) for the Provision of monetary resources (Financing)

 

3.1. The remuneration (commission) for providing by the Financial Agent the
Client with monetary resources (financing) under the factoring services
(hereinafter - "the Commission", "remuneration (commission) for the provision of
financing") shall be charged for the period from the day following the date of
payment by the Financial Agent of the financing till the day of maturity of
repayment of financing by the Client specified in Paragraph 4.12 of the General
Agreement, or before the date of repayment of the financing before this moment,
inclusive, in the amount calculated based on the rates according to the table
No. 2 below.

 

Table No. 2. "Remuneration (Commission) for the provision of funding" (percent
per annum)

 

Period for  Turnover of factoring services for the previous month, rubles. 
determining the  1   2   3  rate of financing  more than 300 000 000   200 000
000 - 300 000 000   less than 200 000 000  1 - 7 days   9,70%   9,75%   9,80% 8
– 14 days   10,30%   10,35%   10,40% 15-21 days   10,30%   10,35%   10,40% 22-30
days   10,55%   10,60%   10,65% 31 - 60 days   10,98%   11,05%   11,10% 61 – 90
days   11,25%   11,30%   11,35% 91 – 120 days   11,50%   11,55%   11,60% 121-150
days   11,85%   11,90%   11,95% 151-180 days   11,85%   11,90%   11,95%

 

In this case:

- the period for determining the financing rate shall be calculated based on the
period from the date of providing the financing till the day of the end of the
deferred payment under the Contract, plus 5 (Five) calendar days;

- turnover of factoring services shall be defined as the sum of supplies of
goods effected and registered by the Financial Agent (works, services) for the
previous month, when was the last revision of the turnover of factoring services
(including VAT);

- the rate shall be determined on the day of provision of the monetary resources
(financing) to the Client by the Financial Agent, depending on the period for
determining the rate of funding and turnover of factoring services.

3.2. The basis for calculating the size of the Commission shall be the Client's
outstanding balance to the Financial Agent in respect of return the financing
provided.

The general date of payment of the Commission shall be determined by the
maturity of repayment of the financing under Paragraph 4.12 of the General
Agreement. In the event of early repayment of the financing the term of payment
of the Commission in respect of repayment of a portion of financing shall be
determined by the date of early repayment of the financing. In the event of
early repayment of the financing in full the date of payment of the Commission
shall be determined by the date of such early repayment.

3.3. During the first two months of the date of this Supplementary Agreement the
Client shall be charged the Commission according to the column 2 of the
abovementioned table. If the actual turnover of the Client in the factoring
services for the first month exceeds the value of column 2, than starting from
the second month, the size of the Commission of the Client shall be calculated
based on the actual turnover in accordance with the table No. 2.

3.4. Revision of turnover in the factoring services shall be effected each month
on the date, which is the effective date of the General Contract, or the last
day of the month if in the month of the revision does not have a date
corresponding to the date of the contract.

Revision of the turnover of factoring services in respect of related companies2
shall be the day of the next calendar month corresponding to the day of the
month of entry into force of the first General Agreement signed with one of the
companies of the group, or the last day of the month if the month of the
revision does not have a date corresponding to the date of the contract.

  

 

2 Under the related companies are understood organizations with a participatory
interest in the charter capital of each other, or if the same legal or natural
persons own shares in the charter capital of these entities (including via 3rd
parties) or are in the controlling bodies of these entities, or the entities are
affiliates in accordance with the law, or are the associated (dependent)
entities in relation to each other, or one organization acting as the sole
executive body of the other entities under a contract.

The Financial Agent The Client   /s/ Sokolov     /s/ Katsaev  

 

2(4)

 

 

Supplemental Agreement No. 1 to the General Agreement No.  ТР-0672  on General
Conditions of Financing against Assignment of Monetary Claim (Factoring) within
Russia

 

The turnover of factoring services for a month in respect of related companies
shall be summarized, that is all the supplies that are registered in this month
for all related companies shall be summed up.

If the day of the revision of the turnover of the factoring services falls on a
weekend or holiday, the revision shall be effected on the first business day
following the weekend or holiday.

3.5. In cases of change of the Bank of Russia refinancing rate, the rate of
LIBOR, lending rates on the interbank market, change of the situation on the
domestic or foreign financial markets, as well as in other cases, in the
reasonable opinion of the Financial Agent, the Financial Agent shall have the
right to unilaterally modify all or part of the Commission's rate set forth in
Table No. 2 of this Supplementary Agreement.

The Financial Agent in writing or by telegram shall notify the Client on
modification of the rates of the Commission on the date of the change.

The Client within three days after receipt of the notification referred to in
this paragraph shall send to the Financial Agent the written consent of to pay
the Commission according to newly established rates.

In case of disagreement with the modification of the rate of the Commission the
Client has a right to return ahead of schedule the amount of funding provided
within ten days of receipt of notification on the modification of the rates of
the Commission.

In the event that the Client fails to send to the Financial Agent the written
consent (the Financial Agent does not have the Client's written consent) or
non-return of the financing ahead of schedule within ten days of receipt of
written notice on modification of the rates of the Commission specified in this
paragraph, the Client shall pay the Commission according to the newly
established rates.

3.6. The new rates of the Commission shall be applied to the financing paid to
the Client after the introduction of the new rates of the Commission.

 

4. Procedure for withholding the commissions of the Financial Agent

 

4.1. Payment of remunerations (commissions) provided for in this Supplemental
Agreement shall be made in Russian rubles.

4.2. The remunerations (commissions) shall be withheld by the Financial Agent of
the monetary funds coming from the Debtor as payment of monetary claims in the
following order:

- firstly, the commission of the Financial Agent for the factoring services in
the form of administrative management of accounts receivable and VAT;

- secondly, the remuneration (commission) for the provision of financing and
VAT. The remuneration (commission) for the provision of financing shall be
calculated and withheld based on the amount of the repayable financing.

4.3. If the remuneration (commission) of the Financial Agent was not fully
withheld because of insufficient amount of the Debtor's payment (in the event of
the partial payment), then the remaining part of the remuneration (commission)
may be withheld by the Financial Agent out of subsequent payments of the Debtor
in the same manner.

4.4. If the monetary funds coming from the Debtor are insufficient to fully
repay the debt of the Client in respect of remunerations (commissions) of the
Financial Agent, the Client undertakes to pay the remuneration (commission) to
the Financial Agent in full on their own no later than the date established by
the General Agreement and supplemental agreements thereto, or the debt in
respect of the payment of commissions shall be charged by debited by the
Financial Agent with no additional instructions (acceptance) of the Client from
the Client's accounts.

 

5. Value Added Tax

 

5.1. All commissions in this Supplemental Agreement are exclusive of VAT. VAT
shall be charged in addition to the size of the commissions.

5.2. The Financial Agent shall issue combined proforma-invoices for the
reporting month (calendar month) in respect of services rendered in the
reporting month according to the General Contract, once a month, not later than
5 calendar days of the month following the reporting period.

 

6. Other Terms and Conditions

 

6.1. This Supplementary Agreement shall enter into force upon signing thereof by
the Parties.

6.2. This Supplementary Agreement is an integral part of the General Agreement.
Relationship of the Parties which are not regulated by this Supplementary
Agreement shall be governed by the General Agreement.

6.3. This Supplementary Agreement is executed in triplicate, with equal validity
of each copy, of which two copies are for the Financial Agent and one copy is
for the Client.

  

The Financial Agent The Client   /s/ Sokolov     /s/ Katsaev  

   

3(4)

 

 



 

7. Addresses and Details of the Parties

 

7.1 The Financial Agent   7.2. The Client

OAO "ALFA-BANK"

OGRN (Principal State Registration Number) 1027700067328

INN (Taxpayer Identification Number) 7728168971, KPP (Tax Registration Reason
Code) 775001001

Registered office: 107078, the city of Moscow,

ul, Kalanchevskaya, dom 27

Address for correspondence: 107078, the city of Moscow, ul. Mashy Poryvaevoy,
dom 9

correspondent account No. 30101810200000000593

in OPERU in Moscow GTU of the Bank of Russia

BIC (Banc Identification Code) 044525593

Account ________________________

tel./fax: +7 (495) 620-91-91

 

TOT MONEY LLC

OGRN 1127746225540

INN 7714868349, KPP 771401001

Registered office: 127220, Moscow, ul.1 Kvesisskaya th, 9,

Mailing address: 127220, Moscow, ul.1 Kvesisskaya th, 9,

p/c 40702810602720000110,

in DO "Kutuzovskiy" of OAO "Alfa-Bank"

c / a 30101810200000000593

BIC 044525593,

Tel.:  8-903-007-19-19

 

SIGNATURES OF THE PARTIES

 

The Financial Agent The Client

Deputy Director for Clients Relations

of the Branch "St. Petersburg"

of OAO "ALFA-BANK"

General director

of TOT MONEY LLC

  /s/ Sokolov     /s/ Katsaev   (A.G. Sokolov) (Ts.Kh. Katsaev)     STAMP HERE
STAMP HERE

  

 

  The Financial Agent The Client         /s/ Katsaev  

 

4(4)

 

 

Supplemental Agreement No. 4 to the General Agreement No.  ТР-0672  on General
Conditions of Financing against Assignment of Monetary Claim (Factoring) within
Russia

 

[English translation from the original Russian language document]

 

SUPPLEMENTARY AGREEMENT No. 4

to the General Agreement on General Conditions of Financing against Assignment
of Monetary Claim (Factoring) within Russia No. TR-0672 dated September 19, 2012

on factoring services in the form of administrative management of accounts
receivables

 

the city of St. Petersburg September 19, 2012

 

OTKRITOE AKTSIONERNOE OBSCHESTVO "ALFA-BANK", OGRN (Principal State Registration
Number) 1027700067328, hereinafter referred to as the "Financial Agent",
represented by Deputy Director for Clients Relations of OAO "ALFA-BANK" Mr. A.G.
Sokolov, acting under Power of attorney №5/2046D dated 04.06.2012, on the one
hand, and TOT MONEY LLC (Principal State Registration Number 1127746225540),
hereinafter referred to as the "Client", represented by General Director Ts.Kh.
Katsaev, acting under the Charter, on the other hand, together hereinafter
referred to as the "Parties", entered into this Supplementary Agreement to the
General Agreement No. TR-0672 on General Conditions of Financing against
Assignment of Monetary Claim (Factoring) within Russia dated September 19, 2012
(further referred to as the ''General Agreement'') as follows:

 

1. The Parties have agreed to make changes to the General Agreement as follows:

1.1. To modify the definition of "Alfa-Client On-line System" in Section "Terms
and Definitions'' as follows:

"Alfa-Client On-line System" – a part of the corporate information system of the
Financial Agent designed for remote servicing of the Client using the Internet,
which provides, inter alia, preparation, transmission, reception, processing of
electronic documents transferred by the Client to the Financial Agent. The
procedure of servicing of the Client in the "Alfa-Client On-line System'',
including the procedure of registration, signing and transferring by the Client
to the Financial Agent of electronic documents set forth herein shall be
established by the Agreement on Servicing of the clients using "Alfa-Client
On-line System'' between the Parties to meet the requirements established by the
Parties in the Agreement on the Electronic Document Management dated September
19, 2012."

1.2. The Parties agreed to add to Section 1 of the General Agreement a new
definition "Electronic Register" as follows:

"Electronic Register" – an electronic document directed by the Client using
"Alfa-Client On-line System'' that contains information sufficient to identify a
monetary claim assigned to the Financial Agent, and made in accordance with the
form in Supplement No. 3 of this Agreement, subject to the absolute reading
thereof using the software of the Financial Agent. "

1.3. The Parties agreed that Paragraph 2.4 of the General Agreement shall be
modified as follows:

"2.4. If the Client has outstanding obligations to the Financial Agent to return
the amount of financing provided by the Financial Agent against the assignment
of any monetary claims, the monetary claim of the Client to any of the Debtors
shall be transferred to the Financial Agent at the moment of the transfer by the
Client to the Financial Agent of documents referred to in Paragraphs 4.1.1,
4.1.2 of this Agreement, and in the event of forwarding by the Client to the
Financial Agent of the electronic register that is specified in Paragraph 4.1.3
of this Agreement, - on the date of receipt by the Financial Agent of the
electronic register properly made, subject to its absolute reading.

If on the date of receipt by the Financial Agent of the documents mentioned in
Paragraphs 4.1.1, 4.1.2 of this Agreement, or the electronic register referred
to in Paragraphs 4.1.3 of this Agreement in respect of any cash requirements of
the Client has no outstanding obligations to the Financial Agent to return the
amount of financing provided by the Financial Agent against the assignment of
any monetary claims, such monetary claims shall be transferred to the Financial
Agent on the date of payment to the Client of the amount of financing against
assignment of the respective monetary claims.

Simultaneously with the assignment of the monetary claim for payment of goods
(works / services) under the Contract all the rights to enforce the assigned
monetary claim, as well as other related rights of monetary claims, including
the right to unpaid interest for the unauthorized use of the other person's
money funds or other sanctions for failure to perform or improper performance of
obligations under the assigned claims (fines, penalties), and the right to
secure obligations under the assigned monetary claims and rights of the
beneficiary in all the possible insurance claims of the Client related to
Contract shall be transferred to the Financial Agent.

If for transfer of to the Financial Agent of human needs additional processing,
the Client agrees to properly arrange the transition of these rights to the
Financial Agent.''

1.4. To amend Paragraph 4.1 of the General Agreement as follows:

"4.1. As the supply of goods (works or services) to the Debtor is effected, the
Client within 7 (Seven) working days from the date of supply of goods (works or
services, hereinafter - the "supply") shall transfer to the Financial Agent one
copy of all documents relating to the supply of goods (works, services)
furnished in accordance with applicable laws or customs of trade:

4.1.1. fax or scanned copy of the transport and inventory documents (invoices,
bills of lading, certificates of reception and transmission, etc.);

4.1.2. fax or scanned copy of the proforma-invoices (invoice), as well as other
documents requested by the Financial Agent.

One of the transmitted documents signed by the Debtor shall include confirmation
of receipt of the Debtor (the carrier in accordance with the contract) of goods
(service) or acceptance the results of works by the Debtor in the amount of
ceded monetary claim. 

The Financial Agent The Client   /s/ Sokolov     /s/ Katsaev  

 

1(5)

 

 

Supplemental Agreement No. 4 to the General Agreement No.  ТР-0672  on General
Conditions of Financing against Assignment of Monetary Claim (Factoring) within
Russia

 

Transmission and reception of documents according to Subparagraphs 4.1.1 and
4.1.2 of this paragraph for the identification of money claim shall be effected
according to the Register, compiled in the form in accordance with Annex No. 2
to this Agreement, in 2 copies (one copy for each of the Parties), on which
marks on the provision of documents by the Acceptance and acceptance thereof by
the Financial Agent shall be put.

Along with the documents in accordance with Subparagraphs 4.1.1 and 4.1.2 of
this paragraph the Client shall transfer to the Financial Agent notice of the
assignment of monetary claims (in the form of Appendix No. 1 to the Agreement)
signed by the Debtor, issued by the Client in favor of the Financial Agent (if
such notice had not been sent to the Financial Agent before). In the event that
the Client does not notify the Debtor of the assignment of monetary claims, it
may be forwarded to the Debtor by the Financial Agent.

The Client agrees to enter the payment details of the Financial Agent in all the
original invoices.

In the event that the payment details are entered into the shipping documents,
the Client shall indicate in these documents payment details of the Financial
Agent.

The Financial Agent shall have the right to refuse funding or demand early
repayment of financing against the assignment of monetary claims in respect of
which the Client has not provided properly executed documents.

If the Client use an electronic register, the Client shall within seven (7)
business days from the date of delivery of goods (work or services, hereinafter
- the "delivery") transfer to the Financial agent an Electronic register via the
System "Alpha Client On-line».

4.1.3. It is allowed to provide the Client with financing against the assignment
of monetary claims before the transfer of documents in accordance with
Subparagraphs 4.1.1 and 4.1.2 of this paragraph, subject to the Financial Agent
and the absolute reading of the electronic registry in the System "Alfa-Client
On-line», drawn up in compliance with Annex No. 3 hereto.

The Client agrees to provide within sixty (60) calendar days the Financial agent
with the documents (originals), referred to in Paragraphs 4.1.1 and 4.1.2. In
case of violation of the conditions specified in this paragraph, the financing
shall not be effected until the date when the said documents are delivered.

Transferring-receiving the original documents under Paragraphs 4.1.1 and 4.1.2
of this Article, which allow to identify a monetary claim, shall be performed
according to the Register, compiled in compliance with Appendix No. 3 to this
Agreement, in 2 copies (one copy for each of the Parties), which makes a note
about providing documents to the Client and accepted by the Financing agent.

The Financial agent may refuse to finance or demand early repayment of financing
with assignment of monetary claims in respect of which the Client did not
provide duly executed documents under Paragraphs. 4.1.1 and 4.1.2 of this
Article in a timely manner.

In the event of failure by the Client to fulfill the obligation to transfer
electronic register and/or documents under Subparagraphs 4.1.1 and 4.1.2 of this
paragraph in due course, the Financial Agent shall have the right not to provide
the Client with new amounts of financing until the elimination of the relevant
breach by the Client.".

In the event of any litigation between the Financial agent and the Client and/or
the Debtor, the Client shall, upon written request to the Financial agent,
represent original and certified by the Client's stamp and the Client's
authorized signature copies for requirements repaid by the Debtor.

1.5. To amend the first subparagraph of Paragraph 4.1 of the General Agreement
as follows:

"11.6. Except as otherwise provided in this Agreement or a separate agreement of
the Parties to the execution of this Agreement, the Parties may provide each
other with the necessary information, in writing, as well as by fax. "

1.6. The Parties agreed to set out the Table 1 in Subparagraph 2.1 of Paragraph
2 of Supplementary Agreement No. 3 of dated September 19, 2012 to the General
Agreement as follows:

 

Table No. 1 "Commission for the administrative management of accounts
receivable"

  

Presence of a bar code in the standard of the Financial Agent2 on at least one
of the documents submitted for the supply or use of an electronic document with
information about the supply   Type of factoring service of delivery of goods
(works, services), performance of work   without payment of financing   with
payment of financing 1. Does not contains a bar code in the standard of the
Financial Agent   100 rubles   50 rubles 2.Contains a bar code in the standard
of the Financial Agent   20 rubles   10 rubles 3. Using an electronic document
with information about the delivery specified by the Agreement on on Electronic
Documents Management dated September 19, 2012   20 rubles   10 rubles

   



 

2 For the application of the correct bar code on the invoice, the Financial
agent recommends to the Client a specialized company. Development and
implementation the necessary software by the specialized company at the expense
of the Client.

The Financial Agent The Client       /s/ Katsaev  

 

2(5)

 

 

Supplemental Agreement No. 4 to the General Agreement No.  ТР-0672  on General
Conditions of Financing against Assignment of Monetary Claim (Factoring) within
Russia

 

1.7. The Parties agreed to modify Subparagraph 2.3 of Section 2 of the
Supplementary Agreement No. 3 dated September 19, 2012 to the General Agreement
as follows:

"2.3. The Commission for the administrative management of accounts receivable
using the electronic document specified in Item 3 of the Table No. 1 mentioned
above, shall be applied regardless of whether the bar code in the standard of
the Financial Agent, provided that the Client transfers the Electronic Register
in the System "Alfa-Client On-line'' in accordance with Paragraph 4.1 of the
contract in the format agreed with the Financial Agent, and at its absolute
reading. The Transfer of the Electronic Register by the Client shall be carried
out via secure communication channels via the System "Alfa-Client On-line'' in
accordance with the terms of the Agreement on Servicing the Clients by the
System "Alfa-Client On-line'' dated May 14, 2012 No. without number and the
Agreement on the Electronic Document Management dated September 19, 2012"

 

2. Other Terms and Conditions

2.1. This Supplementary Agreement shall enter into force upon signing thereof by
the Parties.

2.2. This Supplementary Agreement is an integral part of the General Agreement.
Relationship of the Parties which are not regulated by this Supplementary
Agreement shall be governed by the General Agreement.

2.3. This Supplementary Agreement is executed in triplicate, with equal validity
of each copy, of which two copies are for the Financial Agent and one copy is
for the Client.

 

3. SIGNATURES OF THE PARTIES

 

The Financial Agent   The Client

Deputy Director for Clients Relations

of the Branch "St. Petersburg"

of OAO "ALFA-BANK"

 

General director

of TOT MONEY LLC

/s/ Sokolov (A.G. Sokolov)   /s/ Katsaev (Ts.Kh. Katsaev) STAMP HERE   STAMP
HERE

 

The Financial Agent The Client         /s/ Katsaev  

 

3(5)

 

 

Supplemental Agreement No. 4 to the General Agreement No.  ТР-0672  on General
Conditions of Financing against Assignment of Monetary Claim (Factoring) within
Russia

 

[English translation from the original Russian language document]

 

APPENDIX No. 3

to the General Agreement No. TR-0672

on General Conditions of Financing against Assignment

of Monetary Claims (Factoring) within Russia

dated September 19, 2012

 

the city of ________ _________, 2012

 

The format of the data file for transmission to the Financial Agent

 

The name of the file

The file name format is rst_ssssss_n_ddmmyy.txt

ssssss – pin-code of the client in the "Alpha Client On-line» (format, Latin
letters and numbers)

n - the ordinal number of the file for one year (format, an integer in the range
1 ... 999 999 999)

ddmmyy - the date of formation of the file (format dd - day, mm - month, yy -
last two digits of the year)

Before sending the file shall be archived with RAR or ZIP archiving utility.

File Structure

Text file encoding WIN1251 Tag line terminator symbols are CRLF (CR symbolwith
code 13, LF symbol with code 10)

 

The header format of the file

The header of the file consists of lines in the format.

INN = 999999999999CRLF

KPP = 999999999CRLF

NAME = A. .. ACRLF

DATETIME = dd.mm.yyyy hh: mi: ssCRLF

NUMBER = nCRLF

TYPE = REESTR POSTAVSCHIKACRLF

CRLF

A. .. ACRLF

CRLF

  CRLF

 

The data on supplies shall be generated as a text lines, the format of rows in
Table 1.

Table 1

 

No.   Field   The starting position in the line   Length   Format   Description
        A   6   spaces   Six symbols code 32 (space) 1   INN (Taxpayer's
Identification Number) of the Supplier   7   12   999999999999  

9 - digits 0 .. 9

the right is filled with character code 32 (space)

2   INN (Taxpayer's Identification Number) of the Debtor   20   12  
999999999999  

9 - digits 0 .. 9

the right is filled with character code 32 (space)

3   Amount   33   11   99,999,999.99  

9 - digits 0 .. 9

The decimal separator - comma

the right is filled with character code 32 (space)

4  

Delivery date

(Date of the document)

  45   10   dd.mm.yyyy  

Date format dd - day mm - month yyyy - year

in the right shall be filled with symbol with the code 32 (space)

   

The Financial Agent The Client   /s/ Sokolov     /s/ Katsaev  

  

4(5)

 

 

Supplemental Agreement No. 4 to the General Agreement No.  ТР-0672  on General
Conditions of Financing against Assignment of Monetary Claim (Factoring) within
Russia

 

5   Number of delivery (Number of the document)   56   3 0  

AAAAAAAAAA

AAAAAAAAAA AAAAAAAAAA

 

A - number or letter

in the right shall be filled with the symbol with the code 32 (space)

6   Currency of the supply   87   3   999  

Figures, an example

810 - Euro

978 - EUR

840 - Dollars

7   Name of contract seller-debtor   91   100   A ... A  

A - number or letter

on the right is filled with symbol with the code 32 (space)

8   Sign of the end of the line   291   2   CRLF   The sign of the end of line -
symbols with code 13 and 10

Sign of the end of the data – the line starting with text 'TOTAL', which
specifies the totals of the sums of the documents register.

The format of the line

TOTAL: 999999 documents in the amount of 999999999999,99 CRLF

 

Archiving the file of supplies registry

Before sending the text file shall be archived in the archived file with WINRAR
or WINZIP archiving utility.

The name of the archive file must match the text file to the extension txt

Text file format: rs t_ssssss_n_ddmmyy.txt

Archive file format: rs t_ssssss_n_ddmmyy.rar or rs t_ssssss_n_ddmmyy. Zip

 

"THE FORM IS AGREED"

 

The Financial Agent   The Client

Deputy Director for Clients Relations

of the Branch "St. Petersburg"

of OAO "ALFA-BANK"

 

General director

of TOT MONEY LLC

/s/ Sokolov (A.G. Sokolov)   /s/ Katsaev (Ts.Kh. Katsaev) STAMP HERE   STAMP
HERE

  

The Financial Agent The Client         /s/ Katsaev  

  

5(5)

 

 

Agreement dated September 19, 2012

 [English translation from the original Russian language document]

 

AGREEMENT

on Electronic Documents Management

related to the General Agreement No. TR-0672 on General Conditions of Financing

against Assignment of Monetary Claim (Factoring) within Russia dated September
19, 2012

 

the city of St. Petersburg September 19, 2012

 

OTKRITOE AKTSIONERNOE OBSCHESTVO "ALFA-BANK", OGRN (Principal State Registration
Number) 1027700067328, hereinafter referred to as the "Financial Agent",
represented by Deputy Director for Clients Relations of OAO "ALFA-BANK" Mr. A.G.
Sokolov, acting under Power of attorney №5/2046D dated 04.06.2012, on the one
hand, and TOT MONEY LLC (Principal State Registration Number 1127746225540),
hereinafter referred to as the "Client", represented by General Director Mr.
Ts.Kh. Katsaev, acting under the Charter, on the other hand, together
hereinafter referred to as the "Parties", entered into this Additional Agreement
to the General Agreement No. TR-0672 on General Conditions of Financing against
Assignment of Monetary Claim (Factoring) within Russia dated September 19, 2012
(further referred to as the ''General Agreement'') as follows:

 

1. Definitions

 

1.1. Debtor (Debitor) - under this Agreement only resident legal entities of the
Russian Federation, to which the Client supplies the goods (works or services),
and monetary claims to whom are passed by the Client to the Financial Agent
under the conditions defined in the General Agreement No. TR-0672 on General
Conditions of Financing against Assignment of Monetary Claim (Factoring) within
Russia dated September 19, 2012 (hereinafter – the "General Agreement") with
regard to this Agreement.

1.2. Electronic Register - a document in electronic form, containing information
on the supply of goods by the Client in favor of any Debtor (the "Information"),
directed by the Client pursuant via the System "Alpha-Client On-line'' as a part
of an electronic document "Official Letter". The requirements for content and
format of this electronic document are set in Annex No. 3 to the General
Agreement.

1.3. System "Alfa-Client On-line" – a part of the corporate information system
of the Financial Agent designed for remote servicing the Client using the
Internet, which provides, inter alia, the preparation, transmission, reception,
processing of electronic documents sent by the Client to the Financial Agent.
The procedure of servicing the Client via the System "Alfa-Client On-line'',
including the procedure of registration, signing and forwarding the Electronic
Register by the Client to the Financial Agent shall be established by the
Agreement on servicing clients of the "Alfa-Client On-line'' between the Parties
taking into account the requirements set by the Parties in this Agreement. If at
the time of signing of this Agreement, the Client is not connected to the System
"Alfa-Client On-line'' the Parties shall enter into an additional Agreement for
Servicing the Clients via the System "Alfa-Client On-line''.

1.4. Authorized Representative of the Client - a person authorized to conclude
and sign the Contracts on behalf of the Client, as well as authorized by the
Client to sign electronic documents defined by the General Agreement, in the
System "Alfa-Client On-line''.

 

2. Subject of Agreement

 

2.1. The subject of this Agreement is the procedure of interaction between the
Client and the Financial Agent of the use of electronic document management in
order to finance the Client against the assigned monetary claims to the
Debtor(s)

2.2. The Client transfers to the Financial Agent the Electronic Register for the
supply of goods in favor of each individual Debtor in electronic format in
accordance with Annex No. 3 to the General Agreement on the System "Alfa-Client
On-line''.

Upon receipt of the proper Electronic Register from the Client (and in the event
its absolute reading) of the supplies made to the Debtor, the Financial Agent
shall take a decision on granting financing to the Client.

At the same time providing by the Client of the documents in paper form shall be
effected in accordance with the terms and requirements in Paragraph 4.1 of the
General Agreement.

2.3. The parties confirm that Electronic Registers that are passed via the
System "Alfa-Client On-line'' according to this Agreement may be used by the
Parties along with primary documents as a confirmation of rights to the relevant
claims of the Client to the Debtor.

2.4. The Parties confirm that Electronic Registers transferred by the Client via
the System "Alfa-Client On-line'', with proper execution in accordance with the
requirements of this Agreement and the Agreement on Servicing the clients via
the system "Alfa-Client On-line'' of the Parties and the certification with
electronic signature, have a legal force of documents on paper, drawn up in
accordance with the requirements of legislation and signed by the appropriate
number of signatures of Authorized Representatives of the Client and stamped
with the Client's seal, and they generate the same rights and obligations of the
Parties.

 

3. Rights and obligations of the Client

 

3.1. The Client agrees on a regular basis, according to the dates specified in
Paragraph 4.1 of the General Agreement, provide via the System "Alfa-Client
On-line'' to the Financial Agent the Electronic Registers about all supplies in
favor of the Debtors.

3.2. In respect of financing provided to the Client in connection with the
transfer of the Electronic Register to the Financial Agent, the Client agrees to
provide documents on paper, referred to in Paragraph 4.1 of the General
Agreement.

3.3. The Client agrees to pay remuneration (commissions) for the administrative
management of accounts receivable in the amount and in the procedure provided in
the Supplementary Agreement No. 3 dated September 19, 2012 to the General
Agreement.

3.4. The Client hereby confirms the accuracy of all information transmitted to
the Financial Agent.

 

4. Rights and Obligations of the Financial Agent

 

4.1. The Financial Agent shall receive from the Client the Electronic Registers
and store them until the full execution of Client's obligations under the
General Agreement.

4.2. The Financial Agent agrees to provide financing to the Client within 3
(Three) (inclusive) working days from receipt by the Financial Agent of the
Electronic Register from the Client (and its absolute reading) about supplies
made to the Debtor.

The financing of the Client shall be effected subject to the availability of
established Financing Limit in respect of the particular Debtor.

 

The Financial Agent The Client   /s/ Sokolov     /s/ Katsaev  

 

1(2)

 

 

Agreement dated September 19, 2012

 

5. Other Terms and Conditions

 

5.1. This Agreement shall enter into force upon signing thereof by the Parties.

5.2. This Agreement is an integral part of the General Agreement. Relationship
of the Parties which are not regulated by this Supplementary Agreement shall be
governed by the General Agreement.

5.3. Unless otherwise is directly said in the text of this Agreement, the terms
and definitions in this Agreement shall have the same meaning as those of the
General Agreement

5.4. This Agreement is executed in triplicate, with equal validity of each copy,
of which two copies are for the Financial Agent and one copy is for the Client.

 

6. Resolution of Disputes

 

6.1. Any dispute, controversy or claim arising out of this Agreement or in
connection thereto shall be settled with the Parties by means negotiation. In
the absence of agreement, the dispute between the Parties shall be considered by
the Commercial Court of the city of Moscow.

 

7. Addresses and Details of the Parties

  

7.1 The Financial Agent   7.2. The Client

OAO "ALFA-BANK"

OGRN (Principal State Registration Number) 1027700067328

INN (Taxpayer Identification Number) 7728168971, KPP (Tax Registration Reason
Code) 775001001

Registered office: 107078, the city of Moscow,

ul, Kalanchevskaya, dom 27

Address for correspondence: 107078, the city of Moscow, ul. Mashy Poryvaevoy,
dom 9

correspondent account No. 30101810200000000593

in OPERU in Moscow GTU of the Bank of Russia

BIC (Banc Identification Code) 044525593

Account 61212810200000000688

tel./fax: +7 (495) 620-91-91

 

TOT MONEY LLC

OGRN 1127746225540

INN 7714868349, KPP 771401001

Registered office: 127220, Moscow, ul.1 Kvesisskaya th, 9,

Mailing address: 127220, Moscow, ul.1 Kvesisskaya th, 9,

p/c 40702810602720000110,

in DO "Kutuzovskiy" of OAO "Alfa-Bank"

c / a 30101810200000000593

BIC 044525593,

Tel.:  8-903-007-19-19



 

8. Signatures of the parties

 

The Financial Agent The Client

Deputy Director for Clients Relations

of the Branch "St. Petersburg"

of OAO "ALFA-BANK"

General director

of TOT MONEY LLC

/s/ Sokolov (A.G. Sokolov) /s/ Katsaev (Ts.Kh. Katsaev) STAMP HERE STAMP HERE

 



The Financial Agent The Client         /s/ Katsaev  

 

2(2)



